                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN

ONE WISCONSIN INSTITUTE, INC.,
et al.,

             Plaintiffs,

      v.
                                                 Case No. 3:15-cv-00324-JDP
MARK L. THOMSEN, et al.,

             Defendants; and

THE WISCONSIN LEGISLATURE,

             Proposed Intervenor-
             Defendant.


JUSTIN LUFT, et al.,

             Plaintiffs,

      v.

TONY EVERS, Governor of Wisconsin,               Case No. 3:20-cv-00768-JDP
et al.,

             Defendants; and

THE WISCONSIN LEGISLATURE,

             Proposed Intervenor-
             Defendant.


                    THE WISCONSIN LEGISLATURE’S
                  MOTION TO INTERVENE AS DEFENDANT

      Under Rule 24 of the Federal Rules of Civil Procedure, the Joint Committee on

Legislative Organization, on behalf of the Wisconsin Legislature, hereby moves to

intervene both as of right and permissively in this action as a defendant. The grounds

for this motion are stated more fully in the Legislature’s supporting memorandum,
filed concurrently with this Motion. In light of this Court’s September 22, 2020

briefing deadline and its September 25, 2020 hearing date, the Legislature

respectfully requests an expedited ruling as soon as practicable.

      The Legislature has also concurrently filed proposed answers in intervention

in both above-captioned cases, pursuant to Rule 24(c) of the Federal Rules of Civil

Procedure.

      Dated this 21st day of September, 2020.

                                Respectfully submitted,

                                   /s/ Scott A. Keller
                                   Scott A. Keller
                                     Counsel of Record
                                   BAKER BOTTS LLP
                                   700 K Street, N.W.
                                   Washington, DC 20001
                                   (202) 639-7837
                                   (202) 585-1023 (fax)
                                   scott.keller@bakerbotts.com

                                   Eric M. McLeod (State Bar No. 1021730)
                                   Lane E. Ruhland (State Bar No. 1092930)
                                   HUSCH BLACKWELL LLP
                                   P.O. Box 1379
                                   33 East Main Street, Suite 300
                                   Madison, WI 53701-1379
                                   (608) 255-4440
                                   (608) 258-7138 (fax)
                                   eric.mcleod@huschblackwell.com
                                   lane.ruhland@huschblackwell.com


                                   Attorneys for the Proposed Intervenor Wisconsin
                                   Legislature




                                        2
